Citation Nr: 0100308	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1971 
to May 1972.  According to the veteran's service personnel 
records, the veteran served in the Republic of Vietnam from 
October 1971 to April 1972.  

This appeal arises from a November 1994 rating action of the 
Cleveland, Ohio, regional office (RO).  In that decision, the 
RO denied service connection for a nervous disorder.  During 
the current appeal, and specifically, by an October 1995 
rating action, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  The statement of the 
case that was furnished to the veteran several days later in 
October 1995 included the issue of entitlement to service 
connection for PTSD.  Thus, the claim that has been properly 
developed for appellate review is the issue of entitlement to 
service connection for a psychiatric disorder, including 
PTSD.  


REMAND

In January 1999, the Board of Veterans' Appeals (Board) 
remanded to the RO the veteran's claim for service connection 
for a psychiatric disorder, including PTSD, to ensure his 
right of due process.  In particular, the Board asked the RO 
to provide the veteran with another opportunity to submit 
specific and detailed information regarding his reported 
stressor events related to his tour of duty in Vietnam and to 
furnish him at his current address of record a copy of the 
most recent supplemental statement of the case dated in March 
1998.  

Review of the claims folder indicates that the RO complied 
with the instructions set forth in the Board's January 1999 
remand.  In a July 1999 letter the United States Armed 
Services Center For Research Of Unit Records (USASCRUR) 
informed the RO that they were unable to conduct a meaningful 
search of military records to verify his stressors and and 
that more specific information was needed to verify his 
stressors provide additional information, to include a 
description of the particular incident, such as the most 
specific date possible, location, number and full names of 
casualties, unit designations to the company level, and 
identification of other units involved.  The veteran 
submitted a subsequent statement to the RO in February 2000.  
In March 2000, a supplemental statement of the case was 
furnished the veteran.  

Thereafter, in October 2000, the RO returned the veteran's 
case to the Board for further appellate review.  However, a 
significant change in the law occurred after the veteran's 
claims folder was returned to the Board.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court Of Appeals For Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the 
benefit sought remains denied, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and accord them an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this remand is to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



